Exhibit 10.5

 

Contract No.:

 

Employee   Department  

  

Labor Contract

 

Party A: Beijing Sixiang Shiguang Technology Co., Ltd.

 

Party B:Deng Bentong

 

February 4, 2020

 



1

 

 

Party A: Beijing Sixiang Shiguang Technology Co., Ltd.

 

Legal Representative: Lu Pei

 

Party A's Address: Room 711, 7th Floor, Fangxing Building, District 1, No. 30
Xueyuan Road, Haidian District, Beijing

 

Party B: Deng Bentong

 

Gender: Male Educational Level: Master Date of Birth: March 26, 1970

 

Number of Certificate: _[NUMBER]

 

Registered Permanent Residence: HongKong ____

 

Current Residential Address: ___ Room 501, Unit 1, Building 9, Sunshine Upper
East Riverside Garden, No. 6, East Fourth Ring North, Chaoyang District ____

 

In accordance with the Labor Law of the People's Republic of China, Labor
Contract Law of the People's Republic of China and relevant laws and
regulations, after equal consultations, both Party A and Party B agree to sign
this contract voluntarily and jointly abide by the terms listed in this
contract.

 

Article 1 Term of the Labor Contract

 

The contract type is: ☑Fixed-term Labor Contract; □ Non-fixed Term Labor
Contract □ Labor Contract with a Term To Complete the Certain Working Tasks

 

(1) The validity period of the Fixed-term Labor Contract is from February 4,
2020 to February 3, 2023 ;

 

(2) The validity period of the Non-fixed Term Labor Contract is from / to the
occurrence of the termination condition or legal termination condition agreed in
this contract;

 

(3) The validity period of the Labor Contract with a Term to Complete the
Certain Working Tasks shall be subject to the time determined in the Work Task
Contract signed by both parties;

 

The probation period is from      /    to      /    there is no such term in the
Labor Contract with a Term to Complete the Certain Working Tasks

 

During the probation period, if Party A thinks that Party B is unqualified for
the employment conditions, Party A shall make an explanation before terminating
the contract. The so-called being unqualified for the employment conditions
includes, but is not limited to, Party B's failure of physical examination,
Party B's incompleteness of employment formalities, Party B's incompetence for
the indexes or corresponding requirements of the position, Party B's failure of
passing Party A's background investigation or fraud in contract performance, or
any other cases that the supervisor deems that Party B is unqualified for such
post, all of which may be deemed as the reasonable, legitimate and undisputable
causes for Party A and Party B to cancel the labor contract.

 

2

 

 

Article 2 Working contents and workplace

 

(1) According to the work needs of Party A, Party B agrees to engage in _CFO_
job, and Party B's job responsibilities, job tasks, responsibility objectives
(responsibility system), etc., shall be implemented in accordance with the work
specifications of the job or the relevant regulations of Party A. Party A can
change Party B's job position after consultation and agreement between Party A
and Party B according to production, operation and work needs;

 

(2) Party B shall complete the work tasks assigned by Party A on time in
accordance with the requirements of Party A to achieve the specified work
quality. Party A will regularly organize performance reviews. If Party B fails
to meet Party A's work requirements, Party A can arrange Party B to adjust the
work post or await job assignment;

 

(3) Party B agrees to engage in relevant work in the workplace Beijing arranged
by Party A. According to Party A's work needs, the workplace can be changed
after consultation between both parties.

 

Article 3 Working hours

 

Party B shall implement ☑ standard working hours □ irregular system of working
hours. If the publicity system approved by the labor administrative department
changes or Party B's job position changes, Party A can adjust Party B's system
of working hours according to the approval result of the labor administrative
department or Party B's new job requirements after the change.

 

(1) For standard system of working hours, the working hours of Party B arranged
by Party A are not more than eight hours per day and forty hours per week.

 

(2) Unscheduled working system refers to the system of working hours implemented
for laborers whose scope of responsibilities cannot be limited by fixed working
hours.

 

Article 4 Labor remuneration

 

(1) Party A shall provide the labor remuneration and treatment corresponding to
Party B's job position according to the job position when Party B enters into
this contract and Party A's salary system.

 

3

 

  

(2) The salary standard of Party B during the probation period shall be
implemented according to the agreed salary every month.

 

If salary system of Party A changes or job position of Party B changes, it shall
be determined according to new salary standards.

 

(3) After the probation period of Party B expires, Party A shall determine the
monthly salary standard of Party B according to the salary system of the unit
and implement it according to the agreed salary every month. If salary system of
Party A changes or job position of Party B changes, it shall be determined
according to new salary standards.

 

Article 5 About salary

 

(1) Party A shall pay the salary to Party B per month in statutory currency and
the date of payment is 10th day of every month.

 

(2) If Party A temporarily suspends its production and operation activities such
as shut down or suspending production due to reasons other than Party B for no
more than one month, Party A shall pay Party B's salary in accordance with the
contract. For more than one month, if Party A is still unable to arrange Party B
to work normally, Party A shall pay the living expenses according to the
principle of being no less than the local unemployment insurance standard;

 

(3) Party B enjoys the salary during the various vacations prescribed by the
state according to law, and Party A shall implement it in accordance with
relevant national and local regulations and the standards of Party A's rules and
regulations;

 

(4) However, Party A shall have the right to deduct part of the salary, other
remunerations and reimbursement expenses of party B to offset any debt of Party
B borrowed from Party A and/or to pay taxes and expense specified in laws and
regulations and / or to be used for other legal purposes based on the principle
of not violating issued and publicly available laws and regulations.

 

Article 6 Rest and vacation

 

Party B shall enjoy various rights of rest and vacation prescribed by the state
or relevant competent authorities within the contract period. 



 

4

 

 

Article 7 Social insurances 

 

(1) Party A shall pay the basic pension insurance, unemployment insurance, basic
medical insurance, work injury insurance, and maternity insurance premiums for
Party B in accordance with national and local laws, regulations and regulations
on social insurances. Party A shall withhold and pay the individual part of the
social insurance premiums from Party B's salary;

 

(2) The medical treatment enjoyed by Party B due to illness or non-work-related
injury shall be performed in accordance with the relevant national and local
regulations;

 

(3) As for Party B's various treatments during the pregnancy period, prenatal
period, lactation period, etc., national and local provisions related to the
maternity insurance policy shall be followed;

 

(4) When both parties relieve and terminate the Labor Contract, Party A shall
handle formalities related to social insurance transfer for Party B according to
relevant provisions. Matters such as employee dismissal salary, insurance and
file transfer shall be settled and transferred after the employee dismissal
formalities are completed;

 

(5) Party B shall guarantee that it has provided such valid certification
documents as related to the social insurance and housing provident funds in time
to Party A. Party B shall bear the corresponding responsibilities in case any
consequences due to its delay of the submission of the foregoing certification
documents.

 

Article 8 Labor protection, labor conditions and occupational hazards protection

 

(1) Party A shall strictly implement national and local labor protection laws,
regulations and rules, and provide Party B with necessary labor protection;

 

(2) Party A is responsible for conducting education and training of political
thought, professional ethics, business technology, labor safety and occupational
health as well as relevant rules and regulations to Party B. If Party A conducts
professional technical training for Party B with special technical training
fees, both parties shall separately agree on professional technical training and
service period;

 

(3) Party A shall provide Party B with the necessary labor conditions and labor
tools, establish and improve the production process, formulate operating
procedures, work specifications, and labor safety and health systems and
standards, so that Party B can work normally;

 

(4) Party A shall regularly arrange Party B to conduct a health check, and Party
B shall not refuse on various grounds;

 

(5) Party B shall have the right to refuse Party A's illegal command and risky
operations, and have the right to criticize, report and accuse Party A and its
administrative staff of ignoring Party B's safety and health. 



 

5

 

 

Article 9 Labor disciplines, rules and regulations

 

(1) The rules and regulations formulated by Party A in accordance with statutory
procedures shall be publicized to Party B. The methods of publicity include but
are not limited to corporate announcements, publicities, e-mails, and intranet
releases;

 

(2) Party B shall strictly abide by the rules and regulations formulated by
Party A and complete labor tasks, enhance professional skills, implement labor
safety and health regulations, and abide by labor disciplines and observe
professional ethics.

 

(3) If Party B violates the labor disciplines, Party A shall have the right to
deal with it according to the rules and regulations of the unit;

 

(4) The various vacations that Party B enjoys in accordance with the law must go
through the leave application formalities. Among them, there must be a valid
sick leave certificate from the relevant hospital for sick leave.

 

Article 10 Alteration of the Labor Contract

 

The Labor Contract may be changed under any of the following circumstances:

 

(1) Both parties agree to change the Labor Contract through negotiations;

 

(2) The objective conditions on which the Labor Contract is based, such as Party
A's legal merger, consolidation, division, Party A's change of the line of
production, internal organization adjustment, reorganization, etc. have changed
significantly, resulting in the failure of the original Labor Contract to be
performed, it is possible to negotiate changes to the Labor Contract or related
content of the Labor Contract after consultations between both Party A and Party
B;

 

(3) Once the laws, regulations and policies on which the Labor Contract is
concluded are revised, the relevant content of the Labor Contract should be
changed according to law.

 

Article 11 Termination and renewal of the Labor Contract

 

(1) The Labor Contract shall be terminated in case one of the following
circumstances occurs:

 

① When the Labor Contract expires or the agreed termination conditions occur,
either Party A or Party B disagrees to renew the Labor Contract;

 

② Party B begins to enjoy the treatment of basic endowment insurance in
accordance with the law;

 

③ The laborer is dead, or declared dead or missing by the people's court;

 

④ Party A is declared bankrupt in accordance with the law;

 

⑤ Party A is revoked its business license, ordered to close or revoke it, or
Party A decides to dismiss it in advance;

 

⑥ Other circumstances stipulated by laws and administrative regulations.

 

6

 

  

(2) Party A shall submit a written agreement to Party B to terminate or renew
the Labor Contract 30 days before the Labor Contract expires.

 

Article 12 Cancellation of the Labor Contract

 

(1) After consultation between both parties, the Labor Contract can be
terminated:

 

① Party A proposes to terminate the Labor Contract;

 

② Party B proposes to terminate the Labor Contract;

 

Party B gives notice in written form to Party A 30 days in advance, the Labor
Contract may be cancelled; Party B can cancel the Labor Contract by notifying
Party A three days in advance in the probation period. Party B must perform the
formalities for the termination of the Labor Contract;

 

(2) In case of one of the following situations of Party B, Party A can terminate
the Labor Contract (instant termination):

 

① During the probation period, Party B is proved to be incompetent for the
employment condition;

 

② Seriously violating labor disciplines or Party A's rules and regulations;

 

③ Party B has additionally established an employment relationship with another
employer which affects the completion of his/her tasks with Party A, or Party B
refuses to rectify the matter after this matter is submitted by Party A;

 

④ Party B forces Party A to conclude or alter the Labor Contract against the
original intention of Party A via adopting fraud, coercion or exploitation of
the others' precarious position;

 

⑤ Other circumstances stipulated in laws and administrative regulations that
allow Party A to terminate the Labor Contract.

 

(3) In case of one of the following situations of Party A, Party B can terminate
the Labor Contract (instant termination):

 

① Fails to provide labor protection or labor condition as stipulated in the
Labor Contract;

 

② Fails to pay full labor remuneration timely;

 

③ Fails to pay the social insurance premiums for the employees according to law;

 

④ Party A's rules and regulations are in violation of laws or regulations, which
damages the employee's rights and interests;

 

7

 

  

⑤ Party A forces Party B to conclude or alter the Labor Contract against the
original intention of Party B via adopting fraud, coercion or exploitation of
the others' precarious position;

 

⑥ Other circumstances stipulated in laws and administrative regulations that
allow Party B to dissolve the Labor Contract.

 

(4) In the case of one of the following circumstances, the contract may be
terminated by Party A by giving notice in a written form thirty days in advance
to Party B or after paying additionally one-month salary to Party B:

 

① Party B can neither take up his or her original jobs nor any kinds of new jobs
specified by Party A after completion of medical treatment for their illnesses
or non-work-related injuries;

 

② Party B is unqualified for the job and remains unqualified even after the
training or reassignment of job positions;

 

③ The objective conditions upon which the Labor Contract is concluded have
undergone major changes, which has caused the Labor Contract unable to be
performed. After negotiation between Party A and Party B, no agreement could be
reached on the content of the Labor Contract.

 

(5) When the contract is cancelled or terminated, Party B shall stop all
activities which are conducted in the name of Party A, accomplish the unfinished
matters under the request of Party A, settle all accounts, as well as return all
properties of Party A on the contract termination and cancellation date,
including but not limited to:

 

① Party B is responsible for storing and using all documents and files which are
related to Party A and its management, operation and product within the control
range, and the copies of the documents and files;

 

② Party A's list and materials of suppliers, clients and other contact units and
individuals;

 

③ The software, disk, hard disk and optical disk including Party A's materials
and information;

 

④ Tools, instrument, equipment and other office appliances, etc. Which are
equipped by Party A for Party B. All business secrets owned by Party A or
although it belongs to a third party, but Party A has the obligation to keep
confidential, all reproductions and excerpts and all documents or things that
contain any part of any such business secrets.

 

(6) Party A shall issue a certificate for the cancellation or termination of the
Labor Contract for Party B after completing the demission handover of Party B
and when the contract is cancelled or terminated, and handle the transfer
formalities for archives and social insurance relations for Party B within 15
days. If Party A shall pay economic compensation to Party B according to law, it
shall be paid after the completion of the demission handover of Party B. 



 

8

 

 

Article 13 Party B's economic responsibility for breach of contract

 

If Party B terminates the Labor Contract by violating the regulations or
agreement of this contract, which causes losses to Party A, Party B shall
compensate the following losses for Party A:

 

(1) In case of violation of the service period agreement after special technical
training, the special training fee paid by Party A for Party B based on the
actual service life;

 

(2) In case of violation of intellectual property rights and confidentiality
agreement, compensation liability shall be performed in accordance with the
standards / amount agreed in the Intellectual Property Rights and
Confidentiality Agreement;

 

(3) Anyone who violates the non-competition regulations after the cancellation
or termination of the Labor Contract shall be liable for compensation in
accordance with the standards / amount agreed in the Non-competition Agreement.

 

Article 14 Party A's economic responsibility for breach of contract

 

(1) If Party A fails to pay labor remunerations in full and on time, it shall
pay Party B compensation in accordance with the relevant provisions of the Labor
Contract Law of the People's Republic of China and local regulations;

 

(2) If the remunerations paid by Party A to Party B is less than the local
minimum salary standard, it shall pay Party B compensation in accordance with
the relevant provisions of the Labor Contract Law of the People's Republic of
China and local regulations;

 

(3) If Party A cancels or terminates the Labor Contract in violation of the
Labor Contract Law of the People's Republic of China, it shall pay Party B
compensation in accordance with the relevant provisions of the Labor Contract
Law of the People's Republic of China and local regulations;

 

Article 15 Settlement of labor dispute

 

After a labor dispute occurs, both parties shall settle it through
consultations; If negotiation fails or both parties do not want to negotiate,
both parties can apply for mediation to labor dispute mediation committee of
Party A or can apply for arbitration to the labor dispute arbitration committee
where Party A is located in case the mediation fails. Party B can also directly
apply to the local labor dispute arbitration committee where Party A is located
for arbitration. In case the arbitration award cannot be accepted, it's allowed
to file a lawsuit to the People's Court.

 

9

 

  

Article 16 Miscellaneous

 

(1) Party B agrees that it has known and fully realized and understood the
relevant rules and regulations of Party A when signing this contract; Party B
also agrees that Party A has the right to formulate and modify Party A's
relevant rules and regulations from time to time. Once these rules and
regulations are announced to Party B, they will be regarded as annexes to this
contract and have the same legal effect as this contract;

 

(2) The human resources department of Party A is responsible for the
interpretation and daily management of the terms of this contract;

 

(3) After this contract takes effect, if the enterprise system changes, the
terms that do not contradict the laws and regulations of the state and Beijing
municipality will continue to be valid;

 

(4) Contract Renewal, Letter of Contract Change and Letter of Declaration are
attached sheets to this contract, Intellectual Property and Confidentiality
Agreement, Non-competition Agreement, Salary Confidentiality Agreement, Letter
of Commitment for Network Security and rules and regulations of Party A are
annexes to this contract; They all have the same legal effect as this contract;

 

(5) This contract takes effect after both parties sign it. If the date of
signing is inconsistent, the time of the signing party will be the effective
time;

 

(6) Matters not covered in this contract or inconsistent with the relevant
regulations of the state and Beijing Municipality in the future shall be
implemented in accordance with the relevant regulations. The invalidity of part
of the contract does not affect the validity of other parts of this contract;

 

(7) The contract is made in duplicate, with Party A and Party B holding one copy
respectively;

 

(8) This contract specifies all the agreements reached by both parties on the
contents of this contract, and replaces all employment and salary notices, labor
contracts and related contracts and agreements that have not been completed by
both parties. That is, from the date of entry into force of this contract, all
employment and salary notices, labor contracts and related contracts and
agreements that have not been completed by both parties shall be automatically
abolished. The labor rights and obligations of both parties will be subject to
this contract.

 

Article 17 About joint and several liability

 

When Party B establishes a labor relationship with Party A and signs the Labor
Contract, it shall provide Party A with a certificate to cancel or terminate the
labor relationship with the original unit. Party B shall bear the economic
losses caused by Party A after Party A hires Party B due to the false
certificates provided by Party B, while Party A shall not bear any joint and
several liabilities.

 

10

 

  

The contents of the Labor Contract above have been reviewed by both parties and
agreed to be signed and confirmed.

 



Party A (Seal) Party B: /s/ Bentong Deng       Legal Representative:          
Or Entrusted Agent (Seal):           Date of Signing     /    Date of Signing 
January 15, 2020



 



11

 

 

Labor Contract Renewal 

 

The type of the Labor Contract Renewal at this time is __________ Term Labor
Contract. Both Party A and Party B agree to renew the labor contract through
friendly negotiations. The effective date of the renewal contract is MM/DD/YY,
and the expiry date of the renewal contract is MM/DD/YY.   

 

Party A Party B  

 

Legal Representative:  

 

Or Entrusted Agent  

 

Date:     

 

12

 

  

Letter of Labor Contract Change 

 

On the basis of equality and voluntariness, Party A and Party B agree that the
following changes shall be made for the Contract by negotiations:  

 

Party A Party B  

 

Legal Representative:  

 

Or Entrusted Agent  

 

Date: 

 

13

 

  

Letter of Declaration

 

Deng Bentong__ (Name) declare here:

 

When I entered _ Beijing Sixiang Shiguang Technology Co., Ltd. _ on February 4,
2020, I had terminated or did not sign a labor contract with other units, and
did not have any de facto labor relationship with other units. Before signing
the Labor Contract, I have understood the scope of the business, and I promise
that the signing of the Labor Contract with_ Beijing Sixiang Shiguang Technology
Co., Ltd._ will not violate my non-competition obligations in any way.

 

Hereby declared! If I violate the above Declaration, I am willing to bear all
legal liabilities arising thereby and compensate all economic losses.

 



Declared by: /s/ Bentong Deng         Date: January 15, 2020  



  

14

 

  

Confirmation of Company Rules and Regulations

 

Deng Bentong__ (Name) declare here:

 

On the day of new employee training, I have carefully studied the company's
overall introduction, corporate culture introduction, Employee Manual, Employee
Benefit Conflict Management System, Anti-fraud Work Regulations, Financial
Reimbursement System and other management regulations trained by _ Beijing
Sixiang Shiguang Technology Co., Ltd._, and I am familiar with and agree with
the contents.

 

I promise to refer to the new and updated versions of the company's rules and
regulations announced to employees through bulletin boards, emails, and various
training courses at any time conducted by Beijing Sixiang Shiguang Technology
Co., Ltd._, and I am familiar with and agree with the contents.

 

I accept and guarantee to consciously abide by the relevant provisions. In case
of violating the above regulations, I agree to accept the corresponding
punishment of the company.

 



Declared by: /s/ Bentong Deng         Date: January 15, 2020  

 



15

 

  

Intellectual Property and Confidentiality Agreement

 

Party A: Beijing Sixiang Shiguang Technology Co., Ltd.

 

Legal Representative: Lu Pei

 

Registered Address: Room 711, 7th Floor, Fangxing Building, District 1, No. 30
Xueyuan Road, Haidian District, Beijing

 

 

Party B: Deng Bentong

 

Number of Certificate: [NUMBER]

 

Address: Room 501, Unit 1, Building 9, Sunshine Upper East Riverside Garden, No.
6, East Fourth Ring North, Chaoyang District

 

Common Contact Method: [NUMBER]

 

Guarantor and Telephone: Song Jiaqian [NUMBER]

 

Whereas:

 

(1) During the work period, Party B may form intellectual achievements in
research, development, and creation in the job;

 

(2) Party B may have access to business secrets related to technology, market,
finance, human resources, state of operation, etc. that belong to Party A or
Party A undertakes confidentiality obligations due to work needs;

 

Party A and Party B agree to sign the following Intellectual Property and
Confidentiality Agreement ("The Agreement") at Party A's residence. The
Agreement is an annex to the Labor Contract of both parties and forms an
integral part of the Labor Contract.

 

Article 1 Definition

 

1.1 Job development achievements

 

Job development achievements refer to all research, development and creative
achievements completed by Party B to perform its duties, complete Party A's work
tasks or use Party A's working conditions and resources while working for Party
A, or staged research, development and creative achievements that have been
started but not yet completed, including but not limited to:

 

(1) Any technology, scheme, method, design, process flow, material formula,
experience formula, and experimental data related to products and production;

 

(2) Computer software, computer program and its algorithm and design;

 

(3) Engineering drawings, flow charts and other drawings;

 

16

 

  

(4) Trademark design and logo design;

 

(5) Layout design;

 

(6) All the above-mentioned research, development and creations although not
within the scope of Party B's duties but within the scope of Party A's business,
and improvements to Party A's existing research and development creations;

 

(7) During Party B's work in Party A, and within two years after the termination
of the labor relationship, all discoveries, inventions, concepts, processes,
products, methods, improvements, trademarks, and logos, works related to the
business, products, programs, and services of Party A or Party A's related
companies that are conceived, developed, and completed by Party B independently
or jointly with others, regardless of whether they can be or has been protected
by intellectual property laws, no matter what form they exist (Party B agrees to
notify Party A of the work results obtained by itself or in cooperation during
the work period and within two years after the termination of labor relationship
in writing promptly and comprehensively);

 

(8) Other achievements that may form intellectual property rights or have formed
intellectual property rights.

 

1.2 Business secrets

 

Business secrets refer to all information with commercial value and not known to
the public of Party A and its related companies, and of Party A and its related
companies assuming confidentiality obligations to third parties, including but
not limited to:

 

(1) About the planning, design, definition and scheme of the products and
services currently in existence or being developed or conceived by Party A and
its related companies; Information, data and drawings on tooling, manufacturing
methods, technological processes, material formulations, empirical formulas,
experimental data, computer software and its algorithms and designs; and models,
samples, source programs, target programs, etc.;

 

(2) Information and data of the service projects currently in existence or being
developed or conceived by Party A and its related companies;

 

(3) The quality management methods, pricing methods, and sales methods currently
in existence or being developed or conceived by Party A and its related
companies;

 

17

 

  

(4) Business activity information such as business plans, product development
plans, recruitment plans, internal business procedures, and lists of suppliers
and customers of Party A and its related companies;

 

(5) The operation objectives and data, turnover, gross profit, profit, actual
cost of materials and finished products and standard cost and other financial
information of Party A and its related companies;

 

(6) Bidding documents of Party A and its related companies;

 

(7) Any contract, treaty, memorandum and agreement established between Party A,
its related companies and others;

 

(8) The salary system and employee salary level of Party A and its related
companies;

 

(9) The information that Party A and its related companies have confidentiality
obligations to third parties according to laws and agreements;

 

(10) Other information that Party A and its related companies mark
"confidential" or the business secrets which shall be kept according to the
confidentiality system of Party A and its related companies.

 

Article 2 Attribution of right of the rights of job development achievements

 

2.1 Party B agrees that all job development achievements completed by itself
shall be reported to Party A immediately.

 

2.2 Party B understands and agrees that the intellectual property rights and
related rights of any job development achievements shall belong to Party A,
including but not limited to:

 

(1) The right to apply for patents and registered trademarks at home and abroad;

 

(2) Patent rights;

 

(3) Copyrights of computer software, trademark designs, logo designs and process
designs, drawings, documents and other works;

 

(4) Right to protect business secrets;

 

(5) About the exclusive right of commodity names and trademarks;

 

(6) Layout design rights;

 

(7) Other intellectual property rights and related rights arising from job
development;

 

(8) The right to sign on job development achievements.

 

18

 

  

2.3 Party B agrees to take all the actions, including application, enrolment and
registration, necessary for Party A to obtain and maintain the intellectual
property rights of the job development achievements according to Party A's
requirements; and agree to provide the necessary documents and take necessary
measures in accordance with the requirements of Party A to ensure that the
intellectual property rights of Party B's above-mentioned job development
achievements belong to Party A.

 

2.4 Party B agrees not to disclose any information about the above-mentioned job
development achievements to any third party without Party A's prior written
consent.

 

2.5 Both Party A and Party B agree that for the research and development
achievements that Party B does not use Party A's equipment, resources or
business secrets while working for Party A and fully utilizes his spare time,
the intellectual property rights and related rights shall belong to Party B.
However, except for the following cases:

 

(1) The research and development achievements are closely related to the
business of Party A;

 

(2) The research and development achievements are formed on the basis of
intellectual property rights owned by Party A (including but not limited to
patented or non-patented technologies);

 

(3) Party B preempts the research and development achievements of Party A.

 

Article 3 Description of original intellectual property rights and related
obligations

 

3.1 While signing the Agreement, Party B shall explain the following situations
to Party A in writing:

 

(1) Various intellectual property rights such as patent technology, copyright,
layout design and business secrets that Party B has previously owned;

 

(2) Confidentiality obligations that Party B shall bear to third parties in
accordance with the law or agreement. Party B is obliged to define this content
clearly so as to avoid conflicts between the work in Party A and this
obligation;

 

(3) If Party B has promised to any third party that it is not allowed to engage
in certain activities within a certain period of time or a certain field of work
before being employed by Party A, or has the non-competition obligation, Party B
shall make a full explanation to Party A in this regard.

 

19

 

  

This written statement is listed as an annex to the Agreement.

 

3.2 Party B shall bear all commercial or legal liabilities arising from Party
B's failure to explain the above-mentioned conditions in writing, and Party B
shall also compensate all losses caused to Party A.

 

Article 4 Keep business secrets

 

Party B agrees that without Party A's written consent, it will never publicly
publish or disclose any business secrets to others, never use any business
secrets for other purposes, and never copy or transfer any information
containing business secrets during the period of accepting Party A's employment
and after the termination of the employment period, regardless of whether the
business secret information is developed by Party B himself, unless in order to
perform his duties in Party A or at the request of Party A or to implement the
provisions of national laws.

 

Article 5 Obligations upon employment termination

 

When the employment period is terminated for whatever reason, Party B agrees to
immediately hand over to Party A all documents, records, notes, outlines, data,
source programs, target programs, models, samples and any other materials that
Party A has mastered or that contain Party A's confidential information, and
complete the relevant formalities.

 

Article 6 Promise for non-existence of conflict agreements

 

Party B declares and warrants that accepting Party A's employment and signing of
the Agreement does not violate any other contracts or agreements that it has
signed.

 

Article 7 Miscellaneous

 

7.1 Party B promises not to directly or indirectly instigate or attempt to
influence other employees of Party A to leave office or to serve Party B or any
other individual or entity.

 

7.2 Party B promises not to induce or persuade Party A's customers to leave
Party A or interfere in the affairs of Party A's customers in any way.

 

20

 

  

7.3 If Party B violates any clause of the Agreement, it will be regarded as a
serious violation of Party A's company system, and Party A shall have the right
to terminate the labor relationship with Party B at any time. It will bring
irreparable losses to Party A if Party B violates any clause of the Agreement,
therefore, Party A shall have the right to take all legal measures to reduce the
expansion of losses if Party B has caused losses to Party A due to violation of
the provisions of the Agreement. Party A has the right to seek a mandatory or
injunction legal method in a court with jurisdiction. Party B shall pay Party A
RMB____ as liquidated damages. If the liquidated damages are lower than the
actual losses, compensation shall be made according to the actual losses. Party
A shall also have the right to immediately cancel the company rights and
interests held by Party B, including deduction of Party B's salary and options
rights; at the same time, Party A reserves the right to submit compensation to
Party B for economic losses and pursue legal liabilities in accordance with the
Agreement and related laws.

 

7.4 If there is a dispute between the two parties due to the Agreement, they
agree to be under the jurisdiction by the court where Party A is located.

 

7.5 The Agreement shall come into effect after it is signed or sealed by both
parties.

 

7.6 The Agreement is made in duplicate. Party A and Party B shall hold one copy
respectively and they have the same legal effect.

 

(End of text, next is the signature page)

 



Party A (Seal): Party B: s/ Bentong Deng       Legal Representative:          
Or Entrusted Agent (Seal): Date of Signing:   January 15, 2020



 



21

 

  

Non-competition Agreement

 

Party A: Sixiang Shiguang Technology Co., Ltd.

 

Legal Representative: Lu Pei

 

Registered Address: Room 711, 7th Floor, Fangxing Building, District 1, No. 30
Xueyuan Road, Haidian District, Beijing

Party B: Deng Bentong

 

Number of Certificate: [NUMBER]

 

Address: Room 501, Unit 1, Building 9, Sunshine Upper East Riverside Garden, No.
6, East Fourth Ring North, Chaoyang District

 

Common Contact Method: [NUMBER]

 

Guarantor and Telephone: Song Jiaqian [NUMBER]

 

Whereas:

 

Party B acknowledges that since Party B is employed by Party A (including but
not limited to receiving training that Party A may provide to it from time to
time), it may have full access to Party A's confidential information and be
familiar with Party A's operations, business and prospects and have extensive
contacts with Party A's customers, suppliers and others who have business
relationships with Party A; Party B is willing to keep the confidential
information confidential in accordance with the terms and conditions specified
in the Agreement and does not compete with Party A and its affiliated
enterprises. Therefore, after equal consultation, the two parties have reached
an agreement as follows:

 

Article 1 Definition

 

1.1 "Competitive business": Refers to the businesses that Party A or its
affiliated enterprises are engaged in or plan to engage in, and other businesses
that are the same, similar, or competing with those performed by Party A or its
affiliated enterprises.

 

22

 

  

1.2 "Competitors" or "units having a competitive relationship with Party A":
Refers to any individual, enterprise or other entity engaged in competitive
business other than Party A or its affiliated enterprises (including newly
established, combined, merged and acquired, invested, and renamed enterprises by
Party A or its affiliated enterprises). To avoid differences in understanding,
Party A's competitors include at least the following enterprises (but not
limited to): (Described in the name of the company in 2015) Beijing Kwai
(abbreviation: Kwai), Guangzhou Huya (abbreviation: Huya), Wuhan Douyu
(abbreviation: Douyu), Beijing Bytedance (abbreviation: Toutiao, Watermelon
Video), Beijing Micro Broadcasting Vision (abbreviation: Tik Tok), HOYY
(abbreviation: YY Entertainment), 6rooms Technic (abbreviation: 6rooms), Beijing
Momo Technology (abbreviation: Momo), Beijing Mijinghefeng Technology
(abbreviation: Huajiao Live), Xuan Yi Xia (abbreviation: One Live Broadcast),
Hunan Inke (abbreviation: Inke Live Broadcast), Beijing Zhonglian Imagination
(abbreviation: Meme Live Broadcast), Zhejiang Qiju (abbreviation: Guagua Live
Broadcast), Shenzhen Cloud Focus (abbreviation: Easy Live Broadcast), Zhongrun
Hulian (abbreviation: 9xiu Live Broadcast), Tencent (abbreviation: NOW Live
Broadcast), Hangzhou Miluo (abbreviation: KK Singing), Hangzhou Julun
(abbreviation: Lingmeng Live Broadcast), Guangzhou Netease (abbreviation: CC
Live Broadcast), Beijing Xinyang (abbreviation: Xinyang), etc.

 

1.3 "Region": Refers to the geographical scope in which Party A or its
affiliated enterprises are engaged in or plan to engage in their respective
businesses. This region includes but is not limited to countries and regions in
China and around the world where Party A provides products or services.

 

1.4 "Term": Refers to the period of Party B's employment with Party A-- 24
months after the period of employment and the period of the termination of the
period--the period of non-competition.

 

1.5 "Affiliated enterprises": Refers to any other legal person that controls
Party A, or is controlled by Party A, or is under common control with Party A.

 

Article 2 Obligations of Party B

 

2.1 Within the term and regions, do not directly or indirectly in the name of an
individual or in the name of an owner, licensor, licensee, itself, agent, Party
B, independent contractor, lessor, lessee, owner, partner, shareholder or
director or manager of Party A or in any other name:

 

(1) Invest or engage in competitive business other than Party A's business, or
establish an enterprise or other entity engaged in competitive business;

 

(2) Provide any services or disclose any confidential information of Party A to
competitors;

 

(3) Accept the employment of Party A's customers and serve and work for Party
A's customers in the role of internal employees, as long as such services or
work are of the same type as the products or services provided to customers by
Party A;

 

(4) Party B shall not accept the employment of competitors of Party A that
produce similar products and is engage in similar services and business with
Party A, or indirectly work for competitors by accepting employment from
competitors' subcontractors, suppliers or labor dispatching units;

 

23

 

  

(5) Party B shall not provide (whether direct or indirect, paid or unpaid)
consultation and assistance to Party A's competitors.

 

2.2 Do not directly or indirectly persuade, induce, encourage or otherwise
encourage Party A or its affiliated enterprises within the time limit:

 

(1) Any manager or employee terminates such manager or the employment
relationship with Party A or its affiliated enterprises;

 

(2) Terminate any customer, supplier, licensee, licensor or other person or
entity having actual or potential business relationship with Party A or its
affiliated enterprises (including any potential customer, supplier or licensee,
etc.), or change the business relationship with Party A or its affiliated
enterprises in other ways.

 

Do not directly or indirectly abet, induce, attempt to hire or hire any current
employee of Party A within the time limit (including personnel hired by Party A
within six months before and after the date of termination of employment
relationship between Party A and Party B), and shall not assist any other person
or entity in similar employment.

 

2.3 Party B promises that it has not signed and will not sign any written or
oral agreement that conflicts with the terms of the Agreement.

 

2.4 Regardless of the reasons for leaving from Party A, no unit with a
competitive relationship with Party A will be employed within 2 years after
leaving.

 

2.5 Party B shall not, within 2 years after demission from Party A for any
reason, establish any competitive company with Party A or engage in the
production of products related to Party A's business secrets.

 

2.6 When Party B leaves office, it should go through the formalities for leaving
office in accordance with the provisions of Party A, and provide the employment
certificates (stamped with official seal) issued by the new employment unit to
Party A before the 5th of the month following the month after leaving office
(Employment certificates shall be accompanied by the proof of housing provident
fund, payment of social insurance and proof of payment of personal income tax
issued by local tax) (hereinafter collectively referred to as "employment
certificates"). The employment certificates shall contain the following
information: Time to establish labor relationship, duration of the labor
contract, position; the issuing unit has known the situation of Party B's
non-competition obligations and the purpose of issuing the certificates; if a
false certificate is issued, the issuing unit shall promise to jointly bear the
civil legal liability under the non-competition contract with Party B; the
issuing unit's effective contact address, telephone, fax and other communication
information. Party A has the right to inform Party B's new employer, service
unit or other units of Party B's confidentiality obligations and non-competition
obligations. If the employment certificates provided by Party B are incomplete,
they shall be corrected. Before Party B corrects the employment certificates, it
shall be deemed that no employment certificates have been provided.

 

24

 

  

2.7 Party B shall bear the relevant income tax on the non-competition
compensation as stipulated in the Agreement, and Party A shall have the right to
withhold and pay in accordance with national regulations.

 

Article 3 Obligations of Party A

 

3.1 During the period of demission non-competition agreed in the Agreement,
Party A shall pay Party B economic compensation for demission non-competition on
a monthly basis, and the standard is: 30% of the average monthly salary of Party
B in the previous year (if the amount is lower than the minimum economic
compensation standard for non-competition stipulated by Beijing local
regulations at the time of demission, it shall be implemented in accordance with
the provisions of Beijing Municipality); The monthly compensation shall be
calculated according to the natural month, and Party A shall pay Party B the
compensation for the last natural month on the unified payday after the end of
each natural month. If the first natural month or the last natural month of the
period of non-competition that Party B begins to fulfill its non-competition
obligations is not a full month, the compensation will be paid according to the
actual number of days in the month.

 

3.2 Party B shall designate in writing the bank account number of which it will
receive the economic compensation for demission non-competition at the time of
demission. If Party B does not specify in writing, Party A may transfer directly
to the salary account of Party B upon leaving office, or directly transfer to
the third party institution (the escrow costs incurred shall be borne by Party
B). The date of receipt or the date of escrow shall be deemed as the date when
Party B receives the economic compensation. If the bank account of Party B
changes, it shall notify Party A in writing fifteen days in advance. If the
economic compensation for demission non-competition is delayed due to Party B or
the bank, it shall not be regarded as delayed payment by Party A, and Party B
shall not terminate the demission non-competition obligations on this ground.
(The term "writing" in this article refers to the paper form and autograph,
excluding fax and email)

 

25

 

  

Article 4 Termination of Party B's obligations

 

4.1 Party B's demission non-competition obligations shall be terminated only
because of the following reasons:

 

(1) If Party A fails to pay the economic compensation for demission
non-competition of any one month or makes it clear that it will no longer pay
the economic compensation for demission non-competition, Party B's demission
non-competition obligations will be naturally terminated from the date of
occurrence of the foregoing, but Party A shall not bear any liability for breach
of contract; or

 

(2) The period of demission non-competition as agreed in the Agreement expires;
or

 

(3) The Agreement is terminated with consensus through negotiation by both
parties;

 

Article 5 Liability for breach of contract of Party B

 

5.1 If Party B violates the provisions of Article 2 of the Agreement, Party B
shall:

 

(1) Return all the economic compensation for demission non-competition that
Party A has paid;

 

(2) Pay Party A the liquidated damages, the standard of liquidated damages is 5
times the economic compensation for the 24-month demission non-competition in
accordance with the standards stipulated in the Agreement;

 

(3) Resign from the unit that has a competitive relationship with Party A;

 

(4) Party B shall compensate for other economic losses caused to Party A.

 

5.2 If Party B violates the provisions of Article 2 or violates the
non-competition after leaving office, in addition to Party A's right to stop
paying compensation for demission non-competition to Party B, Party B shall
still abide by the non-competition regulations stipulated in the Agreement.

 

5.3 If Party B's breach of contract violates Party A's business secret rights,
Party A shall have the right to require Party B to bear tort liability in
accordance with the provisions of relevant laws and regulations in addition to
requiring Party B to bear the liability for breach of contract in accordance
with this contract.

 

5.4 If Party B's breach of contract violates Party A's business secrets or other
breaches of contract cause losses to Party A, Party B shall also compensate
Party A for the actual economic losses suffered. The reasonable expenses paid by
Party A for investigating Party B's breach of contract shall be included in the
compensation for damages.

 

26

 

  

5.5 Party B acknowledges that its breach of the Agreement will cause irreparable
damages to Party A and / or its affiliated enterprises, and that the monetary
compensation obtained through any litigation is not sufficient to fully
compensate for such damages. Party B agrees that Party A and / or its affiliated
enterprises shall have the right to prevent violations of the Agreement through
temporary restraining orders, prohibition orders, actual performance of the
terms of the Agreement or any other legal remedies.

 

Article 6 Fair commitment

 

Both parties agree that the scope and nature agreed in Article 2, Article 3,
Article 4 and Article 5 of this contract are fair and reasonable. The time,
geographical area and scope agreed here are necessary to protect Party A and its
affiliated enterprises to make full use of their goodwill to carry out
operations.

 

Article 7 Dissolution and termination

 

7.1 The Agreement can be cancelled under the following circumstances, but Party
B shall continue to faithfully implement the obligations that Party B should
continue to perform in accordance with the provisions, nature and purpose of the
Agreement:

 

(1) Both parties have reached a consensus;

 

(2) Other situations specified by the laws, administrative regulations or the
Agreement.

 

7.2 The Agreement can be terminated under the following circumstances, but Party
B shall continue to faithfully implement the obligations that Party B should
continue to perform in accordance with the provisions, nature and purpose of the
Agreement:

 

(1) The non-existent situation occurs in the subject of the Agreement;

 

(2) Other situations specified by the laws, administrative regulations or the
Agreement.

 

Article 8 Application of laws and resolution of disputes

 

8.1 The Agreement shall be governed by and be construed in accordance with the
laws of the People's Republic of China.

 

8.2 Both parties shall attempt to resolve any disputes arising from and in
connection with the Agreement through friendly negotiations. If such
negotiations have no results, fail or both parties do not want to negotiate,
both parties can apply for mediation to labor dispute mediation committee of
Party A or can apply for arbitration to the labor dispute arbitration committee
where Party A is located in case the mediation fails. Party B can also directly
apply to the local labor dispute arbitration committee where Party A is located
for arbitration. In case the arbitration award cannot be accepted, it's allowed
to file a lawsuit to the People's Court.

 

27

 

  

Article 9 Modification and transfer

 

9.1 The Agreement comes into effect after the date of signature and seal by both
parties. The Agreement shall not be modified, supplemented or changed without
the written consent of both parties.

 

9.2 Party B shall not transfer any obligations or rights of the Agreement or
arising from the Agreement.

 

Article 10 Abandonment

 

That either party to the Agreement has not exercised or delayed the exercise of
any rights, powers and privileges under the Agreement or any other agreements or
contracts related to the Agreement shall not be deemed to abandon those rights,
powers and privileges; Any independent or partial exercising of any rights,
powers or privileges shall not hamper the party exercising these rights, powers
or privilege in the future.

 

Article 11 Validity of the Agreement

 

11.1 Both parties acknowledge that they have carefully reviewed the contents of
the Agreement and fully understood the legal implications of the terms hereof.

 

11.2 Both parties agree to perform the Agreement to the maximum extent permitted
by law. The invalidity, illegality or unenforceability of any part of the
Agreement will not affect or weaken the validity, legality and enforceability of
the rest of the Agreement.

 

11.3 The Agreement and all its annexes constitute all the complete agreements
reached by both parties on the matters agreed in the Agreement, and replace all
oral or written negotiations, statements or agreements reached by both parties
on the matters agreed in the Agreement before the signing of the Agreement.

 

11.4 The Agreement takes effect as soon as it is signed by both parties, and
continues to be effective after the Labor Contract is terminated or cancelled
until the obligation to non-competition obligations are terminated.

 

Article 12 Text of the Agreement

 

The Agreement is in duplicate, with each party holding one copy, having the same
effect.

 

[No text below]

 



Party A (Seal): Party B: /s/ Bentong Deng Legal Representative:           Or
Entrusted Agent (Seal): Date of Signing:   January 15, 2020

 

28

 

 

Salary Confidentiality Agreement

 

Party A: Beijing Sixiang Shiguang Technology Co., Ltd.

 

Legal Representative: Lu Pei

 

Registered Address: Room 711, 7th Floor, Fangxing Building, District 1, No. 30
Xueyuan Road, Haidian District, Beijing

 

 

Party B: Deng Bentong

 

Number of Certificate: [NUMBER]

 

Address: Room 501, Unit 1, Building 9, Sunshine Upper East Riverside Garden, No.
6, East Fourth Ring North, Chaoyang District

 

Common Contact Method: [NUMBER]

 

Guarantor and Telephone: Song Jiaqian [NUMBER]

 

Whereas:

 

Party A strictly implements the principle of salary confidentiality, and Party B
agrees that it shall implement salary confidentiality in accordance with the
relevant principles for protecting Party A's business secrets. Both parties have
voluntarily reached the following agreement on Party A's salary confidentiality
through friendly negotiations, and agree to jointly comply:

 

(1) Party B agrees that the salary information of the company's employees
belongs to the company's business secrets.

 

(2) If Party B has doubts about its salary, it shall consult with the relevant
person in charge of the Human Resources Department, and shall not inquire with
other personnel.

 

(3) Party A establishes the salary authority according to the management
authority, and only the management personnel of department directors and above
shall have the authority to know the salary situation of its employees.

 

(4) Party B promises to abide by the provisions of the Agreement and the other
salary confidentiality principles of Party A; Party B shall not obtain the
salary information of others by any means; it is not allowed to disclose or
discuss the salary information of oneself and others beyond the authority.

 



29

 

 

(5) If there is any violation of the provisions of the Agreement or the other
salary confidentiality principles of Party A, once found, the company will give
corresponding punishment according to the seriousness of the violation:

 



lPunishment for salary reduction: Applicable when Party B violates the
Agreement, or inquires or discloses the salary information of the department or
others for the first time. Employee whose salary is reduced due to violations of
the Agreement and other salary confidentiality principles of Party A will be
disqualified from company-level rewards such as salary adjustments, grade
adjustments, and additional option bonuses within one year.

 

lPunishment for terminating the Labor Contract and reserving the right to pursue
further responsibility: Applicable when Party B violates the Agreement or other
salary confidentiality principles of Party A for the second time or causes
economic losses to the company.

  

This Agreement is made in duplicate, with each party holding one copy, and shall
come into force upon signature. Matters not covered in the Agreement shall apply
the provisions of the Intellectual Property and Confidentiality Agreement.

 

 

Party A (Seal): Party B:   /s/ Bentong Deng       Number of Certificate:
[NUMBER]       MM/DD/YY January 15, 2020

 

 

30



 

